Citation Nr: 0103051	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective vision.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hyperactive lung 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1994 to 
November 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for a hip 
condition with pain and denied reopening claims for service 
connection for depression, defective vision, and hyperactive 
lung disease.

In February 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  The veteran was 
provided a period of 30 days following the hearing in which 
to submit additional medical evidence.  Hearing transcript, 
17.  No additional medical evidence was received.   


FINDINGS OF FACT

1.  Trochanteric bursitis is not attributable to service.

2.  Service connection was denied for depression with 
insomnia, defective vision, to include refractive error, and 
hyperactive airway disease in a December 1996 rating 
decision.  The veteran was notified of this decision at that 
time and did not appeal the decision.  

3.  The veteran has submitted evidence of diagnoses of 
dysthymia, right ptosis and questionable decreased function 
of cranial nerve VII, and upper respiratory infection, which 
must be considered in order to fairly decide the merits of 
the claims.

4.  Refractive error is a developmental defect.


CONCLUSIONS OF LAW

1.  Trochanteric bursitis was not incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

2.  The December 1996 rating decision, which denied service 
connection for depression with insomnia, lung disability, and 
defective vision, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(b), 
20.1103 (2000).

3.  New and material evidence has been submitted to reopen 
the claims of entitlement to service connection for 
depression with insomnia, defective vision, and hyperactive 
airway disease and the claims are reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

4.  Refractive error is not a disease or injury within the 
meaning of applicable law or regulations providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in January 1995, the 
veteran complained of pain in the left femur.  He denied a 
history of an injury.  The examiner entered a diagnosis of 
left thigh strain.  In February 1995, the veteran complained 
of pain in the hip.  The examiner entered a diagnosis of 
minor overuse syndrome.  That same month, he was seen with 
pain in the left upper leg.  The examiner stated the veteran 
was "lingering."  The examiner stated that the examination 
was within normal limits.  The veteran was subsequently 
diagnosed with bilateral hip pain.  In March 1995, he was 
diagnosed with left femur lesser trochanter stress reaction 
and right hip greater trochanter bursitis.

In April 1995, the veteran was seen with complaints of eye 
fatigue.  The examiner stated the veteran was 
myopicastigmatic and that the veteran had no pathology.  That 
same month, he complained of shortness of breath.  The 
assessment was subjective shortness of breath and possibly 
hyper-reactive lung disease.  In an April 1995 consultation 
report, the examiner entered an assessment of probable 
exercise-induced bronchospasm.  In June 1995, he was 
diagnosed with adjustment disorder with anxiety and 
frustration.  That same month, he was diagnosed with stress 
fracture of the femur.  In July 1995 the veteran reported 
persistent shortness of breath and easy fatigue.  The 
examiner stated that pulmonary function tests were normal and 
entered a diagnosis of normal examination.

A July 1995 report of the Medical Board states that the 
veteran had been seen with complaints of left upper leg and 
hip pain.  The Medical Board noted that a bone scan taken in 
March 1995 revealed findings consistent with left femoral 
neck stress fractures, but that an MRI taken two days later 
showed no evidence of femoral neck or pelvic stress 
fractures.  The Medical Board noted that there was a small 
area of increased signal in the left lesser trochanter, which 
was felt to be an indication of bursitis.  They stated that 
x-rays of the hip and pelvis revealed no stress fracture.  
The diagnosis entered was chronic left hip pain.  The Medical 
Board noted that the physical examination was "relatively 
normal" and that the examination revealed "embellishment of 
his symptoms."

At the time of the December 1996 rating decision, the 
evidence of record consisted of the service medical records 
and the veteran's application for compensation benefits.  In 
the rating decision, the RO denied service connection for 
depression with insomnia and defective vision.  As to the 
veteran's claim related to a psychiatric disorder, the RO 
noted the veteran had been diagnosed with adjustment disorder 
with depressed mood, which had affected his sleep pattern.  
The RO stated it was denying the veteran's claim because 
during a consultation, the veteran "revealed that []his 
symptoms did not happen[] when he was home for a visit" and 
denied the claim because it was considered a congenital or 
developmental defect, which was unrelated to military 
service.  As to the veteran's claim related to defective 
vision, the RO stated that such was considered a congenital 
or developmental defect, which was unrelated to military 
service.  Finally, as to the veteran's claim for service 
connection for hyperactive lung disease, the RO determined 
the claim was not well grounded because the veteran had not 
brought forth evidence of a post service lung disease.

The veteran was notified of this decision on December 9, 
1996, and of his appellate rights.  He did not appeal the 
decision within one year, and it became final.  38 C.F.R. 
§ 20.1103.

A description of the evidence received since that decision 
follows.

The veteran submitted copies of service medical records.

April and August 1996 VA outpatient treatment reports show 
the veteran was diagnosed with hyperactive lung disease.  A 
December 1996 VA outpatient treatment report shows a 
diagnosis of asthma.  December 1998 VA outpatient treatment 
reports show the veteran was diagnosed with an upper 
respiratory infection and bronchitis.  A June 1999 VA 
outpatient treatment report shows the veteran complained of 
"vague" bilateral hip and leg pains that had not changed in 
years except for the increase in severity.  The examiner 
noted he had examined the veteran previously with no 
findings.

A July 1999 VA outpatient treatment report shows the veteran 
complained of "vague" upper anterior thigh numbness and 
tingling in both legs and "a variety of somatic 
complaints."  After examination, the examiner concluded he 
suspected malingering and could find no objective 
abnormality.

A September 1999 VA eye examination report shows diagnoses of 
refractive error and right ptosis with prominence of right 
brow and questionable decreased function of cranial nerve VII 
on the right side.  The examiner noted that the veteran was 
going to undergo a computed tomography (CT) scan of the head 
and orbits to rule out a right orbital mass.

A September 1999 VA joints examination report shows the 
examiner had an opportunity to review the veteran's claims 
file and examine the veteran.  Physical examination revealed 
full range of motion of the hips.  The examiner noted the 
veteran had some tenderness to palpation over the lateral 
aspect.  He stated x-rays taken in June 1999 were within 
normal limits.  The impressions were trochanteric bursitis 
and history of hip pain.  The examiner concluded the 
following:

In my opinion, the current symptoms of 
bursitis are not related to the condition 
for which he sought medical attention 
during the service.  The symptoms in the 
service were more likely related to 
muscular stress reaction-type symptoms 
not related to soft-tissue symptoms as is 
currently noted.  I find no evidence of 
range of motion loss or any functional 
loss due to pain.

A September 1999 VA psychiatric evaluation report shows the 
examiner found the veteran's mood to be depressed.  He 
entered a diagnosis of undifferentiated schizophrenia and 
noted this was a provisional diagnosis.  He stated the 
veteran was referred to psychology for testing to confirm the 
diagnosis of schizophrenia or any other diagnoses that may 
exist.

Psychological testing conducted in September 1999 and October 
1999 revealed a diagnosis of dysthymia.

In February 2000, the veteran presented oral testimony before 
the undersigned Board Member.  The veteran stated he 
developed hip pain while in service and that he had not had 
any hip pain prior to entering service.  He stated he sought 
treatment in early 1996 and was told he would develop 
arthritis and bursitis in that area.  The veteran testified 
he felt depressed in service because once he was put on light 
duty due to his hip complaints, he was unable to function 
like the other Marines and that he felt frustrated that he 
could not keep up with the others.

As to his eyes, the veteran stated when on the firing range, 
when the shells would come out of the weapon, he would get 
dust and particles in his eye.  He stated he did not 
initially go to sick bay because he had been told to "be 
tough" like a Marine and was given eye droplets.  The 
veteran stated that prior to service, he did not have any 
problems with his eyesight.  The veteran noted he had 
undergone tests recently and was scheduled to have an eye 
examination later that month in February.

As to the veteran's lung disease, he stated he had been 
diagnosed in service with mild hyperactive lung disease and 
had been prescribed medication.  He stated that the only 
thing he could relate it to in service was being in the gas 
chamber and being exposed to tear gas. 

II.  Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
psychosis, such as schizophrenia, may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2000).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board observes that recently-enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent the claim, and expanded the VA's duty to 
notify the veteran and the representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's claim for service connection for trochanteric 
bursitis.  VA has made efforts to obtain the evidence that 
the veteran has alleged would assist in these claims.  The 
Board is aware that the veteran has not alleged that he has 
received any private medical treatment-only VA treatment, 
which records have been associated with the claims file.  The 
veteran has not alleged that there any additional medical 
records related to his claim for service connection for 
trochanteric bursitis that VA has not already obtained, nor 
did the veteran submit any additional evidence subsequent to 
his February 2000 hearing.  

Additionally, the RO has had the veteran undergo VA 
examinations, to include having the examiner state whether 
the veteran's current complaints related to his hips were 
related to service.  

The Board finds that all facts have been developed to the 
extent possible.

Because the Board is remanding the claims that it is 
reopening, it need not address whether VA has met its duty to 
assist as to those claims, and the purpose of the remand will 
be to meet such duty.

IV.  Analysis

A.  Service connection

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for trochanteric bursitis, 
claimed as a hip disability.  The evidence that supports the 
veteran's claim is his attributing his current symptoms to 
service.  He has alleged that the symptoms he has now are the 
same as those he had in service, except that they are worse 
now than they were in service.

The evidence against the veteran's claim for service 
connection for trochanteric bursitis is the September 1999 
examination report.  There, the examiner noted he had 
reviewed the veteran's service medical records and determined 
that the veteran's current symptoms of bursitis were not 
related to service.  He substantiated his opinion by stating 
that the symptoms the veteran complained of in service were 
more likely related to muscular stress reaction-type 
symptoms, which were different than the symptoms the veteran 
currently had.

Weighing the evidence for and against the veteran's claim, 
the Board must give more probative value to the opinion by 
the VA examiner.  First, the examiner is a medical 
professional, who is capable of making medical 
determinations.  Additionally, there is no competent evidence 
to refute the examiner's determination that the veteran's 
current diagnosis of trochanteric bursitis is not related to 
service.  Finally, the veteran does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 
4 Vet. App. 492, 494 (1992); see also Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995) (en banc).  Therefore, his 
opinion that his current symptoms are related to service has 
little probative value.  The VA examiner's medical opinion 
outweighs the veteran's opinion.

The Board notes it is not competent to supplement the record 
with its own unsubstantiated medical conclusion as to whether 
or not the veteran's trochanteric bursitis is related to 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for trochanteric bursitis, 
for the reasons stated above.  Gilbert, 1 Vet. App. at 53.

B.  New and material evidence

As stated above, in the December 1996 rating decision, the RO 
denied service connection for defective vision, depression 
with insomnia, and hyperactive lung disease.  As to the 
veteran's claim for service connection for defective vision 
and depression with insomnia, the RO determined that such 
disabilities were congenital or developmental defects for 
which service connection could not be granted.  As to the 
veteran's claim for service connection for hyperactive lung 
disease, the RO stated that the veteran had not brought forth 
evidence of a chronic disability.

Since the December 1996 RO rating decision, the veteran has 
brought forth competent evidence of a diagnosis of right 
ptosis with prominence of right brow and questionable 
decreased function of cranial nerve VII on the right side.  
The examiner noted that the veteran was going to undergo a CT 
scan of the head and orbits to rule out a right orbital mass.  
This diagnosis is not a congenital or developmental defect.  
See 38 C.F.R. §§ 3.303(c), 4.9.  Additionally, the veteran 
has brought forth competent evidence of diagnoses of 
dysthymic disorder.  The diagnosis of dysthymic disorder is 
also not a congenital or developmental defect.  See id.  
Finally, the veteran has brought forth competent evidence of 
a post service diagnosis of an upper lung disease, such as 
bronchitis and asthma.  

After having carefully reviewed the evidence submitted since 
the time of the December 1996 decision, the Board has 
determined that the additional evidence is new and material 
and serves to reopen the claims for service connection for a 
psychiatric disorder, defective vision, and hyperactive lung 
disease.  Specifically, the veteran has brought forth 
evidence of diagnoses of non-congenital or developmental 
defects as to the psychiatric disorder and the eye disorder 
and has brought forth a post-service diagnosis of an upper 
lung disease.  The evidentiary defects present at the time of 
the December 1996 rating decision have been cured as to these 
claims.  

The Board finds that such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  The veteran has presented a new factual basis 
for considering the claims-diagnoses that were previously 
missing.  See Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Thus, as stated above, the Board has determined that the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a), and the claims are reopened.

However, as to the veteran's claim for service connection for 
refractive error, the Board notes that such diagnosis is 
considered a congenital or developmental defect for which 
service connection may not be granted.  38 C.F.R. §§ 3.303(c) 
(refractive error of the eye is not a disease or injury 
within the meaning applicable legislation); 4.9.  Therefore, 
service connection for such may not be granted.


ORDER

Entitlement to service connection for trochanteric bursitis, 
claimed as hip disability, and refractive error is denied.

New and material evidence having been received, the claims 
for service connection for depression with insomnia, lung 
disability, and defective vision are reopened.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim and expanded its duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of diagnoses 
of an eye disorder, a psychiatric disorder, and an upper lung 
disease.  Additionally, he has attributed these disabilities 
to his service.  Also, there is insufficient medical evidence 
to make a decision on these claims.  Thus, the evidence of 
record establishes that a VA examination, to include a 
medical opinion, is necessary to make a decision on the 
claims.

Additionally, the Board notes that when examined in September 
1999, the examiner stated that the veteran was going to 
undergo a CT scan of the head and orbits to rule out a right 
orbital mass.  No CT scan of the head and orbits has been 
associated with the claims file.  Also, the veteran testified 
at his February 2000 Board hearing that he was receiving 
ongoing treatment at VA for the disabilities that the Board 
is remanding, including having eye surgery on February 23, 
2000.  The RO must associate any relevant VA medical records 
that have not been previously associated with the claims 
file. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his eye 
disorder, psychiatric disorder, and upper 
lung disease.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports, to 
include those addressed above.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  The RO should schedule the veteran to 
undergo comprehensive VA examinations to 
determine the nature, severity, and 
etiology of the eye disorder, psychiatric 
disorder, and upper lung disease.  The 
examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the available medical records, 
to include the veteran's service medical 
records, and examining the veteran, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's eye 
disorder, psychiatric disorder, and upper 
lung disease were incurred in service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should verify that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for an eye disorder, a 
psychiatric disorder, and lung disease.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 


